Citation Nr: 1618706	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to June 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012, rating decision of the Saint Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to DIC based on service connection for the cause of the Veteran's death.  The appellant is the Veteran's surviving spouse.  

In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran died on February [redacted], 2012, due to anoxic brain injury that resulted from aspiration of vomit while under the influence of multiple medications taken for chronic pain that as likely as not resulted from service connected reflex sympathetic dystrophy.


CONCLUSION OF LAW

The criteria for DIC on the basis of service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death. 38 C.F.R. § 3.312(a) (2015). For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2015).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis 

The Veteran was service connected for reflex sympathetic dystrophy associated with residuals of right ankle injury, residuals of the right ankle injury, and had been in receipt of a total disability rating based on individual unemployability since May 31, 2006.  

The Veteran died February [redacted], 2012.  The death certificate documents the cause of death as anoxic brain injury due to aspiration of vomit.

In the March 2012 autopsy report, it was determined the Veteran died from an anoxic brain injury, with airway obstruction due to aspiration of vomit.  This was found to have occurred from having vomited and aspirated while under the influence of multiple medications taken for chronic pain.  The medications were described as numerous prescription and non-prescription depressants.  In addition to chronic regional pain syndrome (reflex sympathetic dystrophy) following a military injury, it was also listed that the Veteran had a history of abuse of alcohol and pain medications, depression and anxiety, hypertension, peripartum cardiomyopathy, absence of uterus, and paratubal cysts.  

There are numerous reports throughout the file of the Veteran's complaints of arm, hand, leg, face, neck, and lumbosacral pain.  

In a March 2008 record from the A. A. Specialty Health Center, it was noted the Veteran had complex regional pain syndrome (CRPS), previously called RSD.  The Veteran experienced CRPS in her foot, ankle and leg, and it had spread into her shoulder, arm, hand, and neck.  She had had implantation of spinal cord stimulating electrodes in her neck and back to control the CRPS. 

Dr. Leal of the Brenham Clinic provided an opinion in January 2013, that it was just as likely as not that the medications prescribed to the Veteran for chronic pain contributed to her death.  Dr. Leal concluded that the Veteran's chronic pain syndrome was a result of her military related injury, and that her death of anoxia secondary to aspiratory of vomitus was indirectly related to her military service.  

A VA medical opinion from an examiner at the Houston VAMC was obtained in May 2014.  The examiner concluded it was less likely than not that the Veteran's death was the result of medication taken for her reflex sympathetic dystrophy.  The examiner stated that the pain medication was more for the neck and back, and not related to the reflex sympathetic dystrophy.  The examiner also stated that back and neck pain were rarely associated with chronic regional pain syndrome, or reflex sympathetic dystrophy.  

The examiner's reference to the Veteran's RSD or CRPS being "rarely" associated with back and neck pain is contradicted by other evidence.  In a September 2011 record, the Sonas Integrative Medical Center (Sonas), noted the Veteran had CRPS, full body, status post right ankle injury.  The record also references cervical and thoracic pain stimulators being used to treat CRPS/RSD. In an October 2011 record from Sonas the Veteran reported pain from the top of her head down her neck and back, that travels to her leg.  Treatment was pain medication, recommendations for physical therapy, and a brace to straighten her gait.  Throughout the Veteran's medical records there is reference to her CRPS/RSD, and the Veteran's complaints of it moving to her shoulder, neck and back.  As the VA examiners opinion is phrased in speculative terms it lacks substantial probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).   

At the hearing, the appellant contended that the Veteran had numerous back and neck surgeries to treat the CRPS; and that the back and neck pain complaints resulted from CRPS. 

The evidence is in at least equipoise as to whether the pain medications that caused the Veteran's death were related to treatment for pain resulting from service-connected CRPS.  DIC based on service connection for the cause of death is determined on the basis of the laws governing service connection in Chapter 11 of 38 U.S.C.A..  The provisions of 38 U.S.C.A. § 1110 preclude compensation for disability that results from the abuse of drugs; but compensation is payable for disability resulting from self-medication for the effects of service connected disability.  Allen v. Principi, 237 F. 3d 1368 (Fed. Cir.).  As the record indicates that the Veteran took pain medication as a form of treatment for her CRPS/RSD, the Veteran died as a result of an anoxic brain injury, with airway obstruction due to aspiration of vomit, and due to being under the influence of numerous depressants, the Board finds there is an approximate balance of positive and negative evidence regarding service connection for the Veteran's cause of death, the Board is giving the benefit  of the doubt to the claimant, and service connection is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

DIC on the basis of Service connection for the cause of the Veteran's death is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


